Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
 
Applicant’s amendment filed on February 5, 2021 is acknowledged and has been entered.  Claim 1, 3, 10, 15-16, 19 has been amended. Claims 2, 4-5, 8, 11, 13-14, 18, 20, 24, 26-29 have been canceled.  Claims 30-32 are withdrawn. Claims 33-36 are newly added. Claims 1, 3, 6-7, 9-10, 12, 15-17, 19, 21-23, 25 and 33-36 are pending.

Claims 1, 3, 6-7, 9-10, 12, 15-17, 19, 21-23, 25 and 33-36 are discussed in this Office action.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 30-32 directed to claims drawn to a primer, probe and kit non-elected without traverse.  Accordingly, claims 30-32 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 30-32

Allowable Subject Matter
Claims 1, 3, 6-7, 9-10, 12, 15-17, 19, 21-23, 25 and 33-36 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The references cited as potentially relevant in the advisory action mailed February 10, 2021 are not relevant to the claims in view of the significant amendments to the claims.  First, Ansong et al. (PLoS One 2009, 4(3):e4809, p. 1-13) teaches analysis of smpB sequence, but the reference was focused on identification of proteins regulated by smpB and another protein.  The teaching of Ansong is significantly different from the claimed method.  
Importantly, the Mignard et al. (Int Journal of Systematic and Evolutionary Microbiol, 2009, 58, 1432-1441) reference seems similar to the method as claimed.  However, Mignard is focused on amplification of smpB in "phylogeny using the maximum likelihood method on a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637